DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2022 was filed after the mailing date of the first action on the merits. The submission includes the fee set forth in 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Response to Amendment / Arguments
Applicant’s amendments filed 22 February 2022 with respect to the claims have been fully considered and are deemed to overcome the previous 35 U.S.C. 101, 112(a), 112(b), and prior art rejections (in accordance with indications made in the interview summary filed 22 February 2022). 


Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “Embodiments described herein include” should be changed to --An-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 7, 11, 13, and 16-20 are objected to because of the following informalities:
In claim 7, line 2, “an” should be changed to --the-- (to imbue proper antecedent basis practice - see claim 1, 4th line from bottom) and --, which is-- should be added after “environment”.
In claim 11, line 3, “exceed” should be changed to --exceeds--.
In claim 13, line 6, “one or more” should be changed to --plurality of--.
In claim 13, 3rd line from bottom, “heatflow” should be changed to --heat flow--.
In claim 16, last line, “measured” should be changed to --determined--.
Claims 17-20 are objected to due to dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “calculate a liquid water content of the ambient environment based on the determined heat flow of the cooling system” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I) (emphasis added in bold formatting):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the parameter “liquid water content of the ambient environment” is determined from “heat flow of the cooling system”. The specification at pg.15.ll.10-14 states “the liquid water content being evaporated per second MLW (i.e., the rate of liquid water evaporation off the exposed surface of the condenser 16) can be calculated as MLW = Qres/Lwater, where Lwater is the specific latent heat for water at a given ambient temperature” and at pg.15:ll.16-18 states “Based on the dimensions of the condenser 16, it is then possible to relate the amount of water being evaporated from the surface of the condenser 16 with the liquid water content in the air”, which indicate that “liquid water content of the ambient environment” is determined from an evaporation rate off the condenser. However, there is no indication as to how atmospheric humidity / liquid water content can be determined merely from an evaporation rate of a fluid that is evaporating into said atmosphere (note: evaporation rate is effected by parameters, such as temperature and/or wind speed/air circulation, of the atmosphere apart from humidity / liquid water content of the atmosphere). 
Due to similar instances, this rejection also applies to claims 13 and 16. Due to dependency, this rejection also applies to claims 2-11, 14, 15, and 17-20 (note: the limitations of the dependent claims do not resolve the issues identified above).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 11, 14, 15, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the limitation recited as “calculate the liquid water content of the ambient environment based on a difference between the expected and determined heat flows of the cooling system” renders the claim indefinite in light of the antecedent limitation “calculate a liquid water content of the ambient environment based on the determined heat flow of the cooling system” since it is unclear if “liquid water content” is calculated from only “determined heat flow” or from both of “expected and determined heat flows”.

In claim 3, the limitation recited as “a wind turbine sub-system”, in light of the antecedent limitation “a de-icing system for the wind turbine” (claim 1), renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, the disclosure does not provide any examples of “sub-system” other than “de-icing system”, thereby rendering indefinite the scope of the claim.

In claim 4, the limitation recited as “a further sub-system of the wind turbine”, in light of the antecedent limitation “a de-icing system for the wind turbine” (claim 1), renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, the disclosure does not provide any examples of “sub-system” other than “de-icing system”, thereby rendering indefinite the scope of the claim.

In claim 11, the limitation recited as “a wind turbine sub-system”, in light of the antecedent limitation “a de-icing system for the wind turbine” (claim 1), renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, the disclosure does not provide any examples of “sub-system” other than “de-icing system”, thereby rendering indefinite the scope of the claim.

In claim 11, the limitation recited as “a pre-defined threshold value” renders the claim indefinite since it is unclear if it is referring to “threshold value” (claim 1) or introducing a new limitation.

In claim 14, there is no antecedent basis for the limitation recited as “the measured efficien[cy]”, thereby rendering the claim definitionally unclear.

In claim 14, the limitation recited as “calculating the liquid water content of the ambient environment based on a difference between the expected and measured efficiencies of the cooling system” renders the claim indefinite in light of the antecedent limitation “calculating a liquid water content of the ambient environment based on the determined heat flow through the cooling system” (claim 13) since it is unclear if “liquid water content” is calculated from “determined heat flow” or from “expected and measured efficiencies”.

In claim 15, the limitation recited as “a wind turbine sub-system”, in light of the antecedent limitation “a de-icing system for the wind turbine” (claim 13), renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, the disclosure does not provide any examples of “sub-system” other than “de-icing system”, thereby rendering indefinite the scope of the claim.

In claim 17, there is no antecedent basis for the limitation recited as “the measured efficien[cy]”, thereby rendering the claim definitionally unclear.

In claim 17, the limitation recited as “calculate the liquid water content of the ambient environment based on a difference between the expected and measured efficiencies of the cooling system” renders the claim indefinite in light of the antecedent limitation “calculate a liquid water content of the ambient environment based on the measured heat flow through the cooling system” (claim 16) since it is unclear if “liquid water content” is calculated from “measured heat flow” or from “expected and measured efficiencies”.

In claim 18, the limitation recited as “a wind turbine sub-system”, in light of the antecedent limitation “a de-icing system” (claim 16), renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, the disclosure does not provide any examples of “sub-system” other than “de-icing system”, thereby rendering indefinite the scope of the claim.

In claim 19, the limitation recited as “a further sub-system of the wind turbine”, in light of the antecedent limitation “a de-icing system” (claim 16), renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, the disclosure does not provide any examples of “sub-system” other than “de-icing system”, thereby rendering indefinite the scope of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745